Citation Nr: 0007240	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  94-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Evaluation of the service connected post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling from April 4, 
1989 and as 50 percent disabling from March 19, 1998.


REPRESENTATION

Appellant represented by:	Anthony B. Lee, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and two friends


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to April 
1970 and from March 1973 to October 1974.

In March 1990, the Nashville, Tennessee RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
effective from April 4, 1989.  The veteran was notified of 
the decision in April 1990.  In March 1991, the RO increased 
the rating from 10 to 30 percent effective from April 4, 
1989.  The RO also granted a temporary total evaluation (100 
percent) from December 4, 1989 to January 31, 1990, based on 
a period of hospitalization.  See 38 C.F.R. § 4.29.  The 
30 percent rating was thereafter continued.  A temporary 
total evaluation (100 percent) was assigned from December 17, 
1990 to February 28, 1991, based on a period of 
hospitalization.  See 38 C.F.R. § 4.29.  The 30 percent 
rating was thereafter continued.  In March 1992, the RO 
granted a temporary total evaluation (100 percent) from 
October 9, to October 31, 1991, based on a period of 
hospitalization.  See 38 C.F.R. § 4.29.  A 30 percent rating 
was thereafter assigned.  In June 1993, the RO granted a 
temporary total evaluation (100 percent) from September 23, 
to October 31, 1992, based on a period of hospitalization.  
See 38 C.F.R. § 4.29.  The 30 percent rating was thereafter 
continued.  In October 1996, the RO granted a temporary total 
evaluation (100 percent) from January 10, to February 28, 
1994, based on a period of hospitalization.  See 38 C.F.R. 
§ 4.29.  The 30 percent rating was thereafter continued.  In 
November 1999, the RO granted a temporary total evaluation 
(100 percent) from March 19, to April 30, 1998, based on a 
period of hospitalization.  See 38 C.F.R. § 4.29.  A 
50 percent rating was thereafter assigned.  The RO also 
granted a temporary total evaluation (100 percent) from May 
6, to June 30, 1998, based on a period of hospitalization.  
See 38 C.F.R. § 4.29.  The 50 percent rating was thereafter 
continued.

In April 1994, the veteran testified at a hearing at the RO 
before a member of the Board.  In October 1995, the Board 
notified the veteran and his attorney that, because the Board 
no longer employed the Board member who had conducted his 
April 1994 hearing, the veteran was entitled to another 
hearing.  They were informed that if they did not respond 
within 30 days, the Board would assume that the veteran did 
not want an additional hearing.  No response was received.  
In May 1996, it was noted that the veteran was now a resident 
of North Carolina and jurisdiction of his claims file was 
transferred to the Winston-Salem, North Carolina RO.

Previously, this case was before the Board in January 1996 
and in October 1997 when it was remanded, in part, to 
determine whether substance abuse difficulties experienced by 
the veteran were secondary to his service-connected PTSD.  
Based on the June 1999 VA examination report indicating that 
the veteran's symptoms associated with alcohol could not be 
disassociated from service-connected PTSD, the evaluation of 
the veteran's service-connected PTSD will be based on all 
psychiatric symptoms.

The case was also remanded to determine which rating action 
was on appeal.  As noted above, by rating action of 
March 1990, the RO granted service connection for PTSD and 
assigned 10 percent rating.  The veteran initiated an appeal 
by notice of disagreement, received in September 1990, and 
completed the appeal with a substantive appeal, received in 
November 1990.  In January 1992, a written communication was 
received from the veteran's representative at the time, 
Paralyzed Veterans of America (PVA), purporting to withdraw 
the appeal.  The representative noted that "the veteran 
wishes to withdrawn [sic] his claim at this time and will 
reopen at a later date.  A statement from the veteran with 
regard to this will follow in the not too distant future."  
In September 1992, the veteran submitted a statement 
indicating his desire to reopen his claim for service-
connected PTSD.  Based on the veteran's September 1992 
statement, the RO terminated the veteran's appeal.  However, 
after reviewing the record, the Board found that it was 
unclear whether a statement of withdrawal was ever received 
from the veteran.  When the Board remanded the case in 
October 1997, it requested that the RO investigate whether a 
withdrawal of an appeal was received from the veteran 
following receipt of the January 1992 VA Form 1-646 from the 
veteran's representative.

In response to the directives of the October 1997 remand, in 
a November 1997 letter, the RO informed the veteran that the 
RO had received the January 1992 VA Form 1-646 from the PVA, 
which stated that the veteran wanted to withdraw his appeal, 
would reopen a claim at a later date, and would submit a 
statement to such effect.  The RO requested that the veteran 
clarify whether this was his intent.  The RO also advised the 
veteran that if a response regarding this issue was not 
received within the next 60 days, the RO would assume that 
the veteran was agreement with the PVA's statement and wanted 
his appeal withdrawn.  In December 1997, the veteran 
submitted a statement noting that his case had been going on 
for years and that he would like to have a fair judgment.

At the time the RO withdrew the veteran's appeal, regulations 
provided that a substantive appeal may be withdrawn in 
writing at any time before the Board enters a decision except 
where withdrawal would be detrimental to the appellant.  38 
C.F.R. § 19.125(b) (1991).  Withdrawal may be by the 
appellant or the authorized representative, except that a 
representative may not withdraw an appeal filed by the 
appellant personally, and the agency of original jurisdiction 
may not withdraw a substantive appeal after filing either or 
both.  38 C.F.R. § 19.125(c) (1991).  Similar regulations are 
now found at 38 C.F.R. § 20.204(c) (1999).  

The above regulations, in this case, did not provide a basis 
for the representative to unilaterally withdraw the veteran's 
appeal.  See 38 C.F.R. § 19.125 (1991).  Consequently, the 
RO's termination of the veteran's appeal of the March 1990 
decision is invalid, and the appeal has remained in appellate 
status to the present time.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher evaluation for PTSD during the time periods at issue. 

The Board notes that the Court recently held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as the evaluation of PTSD, rated as 30 
percent disabling from April 4, 1989 and as 50 percent 
disabling from March 19, 1998.

The Board notes that the regulations pertaining to rating 
psychiatric disorders changed on November 7, 1996.  The Court 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The Court, in this case, did not specifically 
address the issue as to what effective date to assign if the 
liberalizing change was the most favorable to the claimant.  
However, the Court later addressed this matter in DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  As the Court noted, 
38 U.S.C.A. § 5110(g) provides:  "[W]here compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue."  In 
this case, the RO has provided the veteran with the old and 
new rating criteria for psychiatric disability.  Following 
completion of the development requested in this remand, the 
RO should continue to consider the veteran's PTSD under both 
the old and new rating criteria. 

In addition, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  Here, the existing clinical 
findings are not adequate to rate the veteran's PTSD under 
all of the applicable rating criteria.  Accordingly, the 
veteran should be afforded a VA psychiatric examination which 
provides complete clinical findings to facilitate the 
evaluation of the veteran's disability.

It is also noted that the VA examiner in June 1999 reported 
that the veteran had more than 25 jobs over a decade, usually 
in the construction business.  The veteran should provide 
complete information as to all employment, if any, that he 
has held from April 4, 1989 to the present.  

The Court has also held that the duty to assist the claimant 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  All 
current treatment records relative to the service-connected 
PTSD should be obtained.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran 
through his attorney and obtain the names 
and addresses of all mental health care 
providers who have treated him for PTSD 
in recent years.  After securing any 
necessary releases, the RO should obtain 
all records that are not already 
contained in the claims folder.  In 
addition, the veteran should be requested 
to provide complete information as to all 
employment, if any, that he has held from 
April 4, 1989 to the present.  Once 
obtained, all records should be 
permanently associated with the claims 
file.  

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his PTSD.  A copy of this 
Remand together with a copy of the old 
and revised rating schedule for 
psychiatric disabilities must be 
furnished the examiner prior to the 
examination.  Before evaluating the 
veteran, the examiner should carefully 
review the claims folder so that all 
disability may be viewed in relation to 
its history.  The report of examination 
should provide accurate and fully 
descriptive assessments of all clinical 
findings and address the presence or 
absence of the specific criteria set 
forth in old and new versions of the 
rating schedule.  The examiner should 
also provide a full multiaxial 
evaluation, to include an opinion as to 
whether the veteran's PTSD renders him 
unemployable, and the assignment of a 
numerical score on the Global Assessment 
of Functioning Scale (GAF Scale).  It is 
imperative that the examiner include an 
explanation of the significance of the 
assigned numerical score. 

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim.  Consideration should be 
given to the holdings in Karnas, DeSousa, 
Fenderson and Massey.  If the action 
taken remains adverse to the veteran in 
any way, he and his representative should 
be furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




